DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 7/26/21 are acknowledged. The claim amendments of 7/26/21 are sufficient to overcome the previous 112 rejections.
The terminal disclaimer filed on 7/8/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,856,306 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 7/8/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,577,405 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Thus the first 2 double patenting rejections as set forth in the 4/9/21 office action are withdrawn.
	Previously, Group 1 and the peptide of SEQ ID NO: 1119 were elected.
The elected species is rejected under double patenting but was found to be free of the prior art under 102/103. Claims to the elected species are rejected as set forth below.
Claims 35 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/21.
Applicants state that claims 1-11, 13-16, 34 and 80 read on the elected species.
12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/21.
Claims 17-33, 36-40 and 42-79 have been cancelled.
Claims 1-11, 13-16, 34 and 80 are being examined.

Priority
This application is a CON of 15/820,127 11/21/2017 PAT 10577405 which is a CON of 15/314,466 11/28/2016 PAT 9856306 which is a 371 of PCT/US2015/033042 05/28/2015 which claims benefit of 62/004,156 05/28/2014.

Double Patenting
As set forth above, the 1st and 2nd double patenting rejections as set forth in the previous office action are withdrawn based on the terminal disclaimers. The examiner contacted applicants’ representative in order to try to address the other double patenting rejections but no final agreement was reached (see interview summary).
The previous office action was mailed on 4/9/21. Application 14/646,264 matured to US 11,065,304 on 7/20/21. Thus the rejection is updated accordingly.
The previous office action was mailed on 4/9/21. Application 17/349,195 was filed 6/16/21. Thus the office action is updated accordingly.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 13-16, 34 and 80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/958,597 (reference application; ‘597’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	597 recites SEQ ID NO: 1119 (claim 24) and pharmaceutical formulations (claim 27).
	In relation to the instant claims, applicants’ elected species is SEQ ID NO: 1119 and applicants have stated that it reads on claims 1-11, 13-16, 34 and 80.

Claims 1-11, 13-16, 34 and 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,065,304 (304). Although the claims at issue are not identical, they are not patentably distinct from each other.
	304 recites SEQ ID NO: 600 and SEQ ID NO: 601 (claim 20). 304 recites compositions (claim 16). Further, 304 shows additional formulas where the x group is attached at position 17 (claims 1 and 11) and suggest aa24 is Gln (claim 15). 
	SEQ ID NO:600 meets the limitation of claim 1 but not claims 14-16 and 80 which require specific residues at aa17 and aa34.
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the teachings of 304 based on the specific suggestions and pattern of preference of 304 (see claims 1 and 11). One would have had a reasonable expectation of success since 304 specifically suggests that the X variable can be attached at the 17th position (claim 11).

	In relation to instant claims 1-11 and 13, SEQ ID NO: 601 reads on such claims.
	In relation to claim 34, 304 recites compositions (claim 16).
	In relation to claims 14-16 and 80, 304 suggests that the X group can be at position 17 (claims 1 and 11) and suggest aa24 is Gln (claim 15).

Claims 1-11, 13-16, 34 and 80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-73 of copending Application No. 17/349,195 (reference application; ‘195’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
195 recites SEQ ID NO: 600 and SEQ ID NO: 601 (claims 57-58). 195 recites compositions (claim 73). Further, 195 shows additional formulas where the x group is attached at position 17 (claims 16, 23 and 33) and suggest aa24 is Gln (claim 15). 
	SEQ ID NO:600 meets the limitation of claim 1 but not claims 14-16 and 80 which require specific residues at aa17 and aa34.
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the teachings of 195 based on the specific suggestions and pattern of preference of 195 (claims 16, 23 and 33). One would have had a reasonable expectation of success since 195 specifically suggests that the X variable can be attached at the 17th position (claims 16, 23 and 33).
	In relation to claim 1, SEQ ID NO: 600 and SEQ ID NO: 601 read on the instant formula.

	In relation to claim 34, 195 recites compositions (claim 73).
In relation to claims 14-16 and 80, 195 shows additional formulas where the x group is attached at position 17 (claims 16, 23 and 33) and suggest aa24 is Gln (claim 15). 

Response to Arguments – Double Patenting
As set forth above, the 1st 2 double patenting rejections as set forth in the previous office action are withdrawn based on the terminal disclaimers. The examiner contacted applicants’ representative in order to try to address the other double patenting rejections but no final agreement was reached (see interview summary).
Applicant's arguments filed 7/26/21 have been fully considered but they are not persuasive with respect to the rejections set forth above. 
Although applicants argue about guidance in MPEP 804, the guidance in such section cited by applicant relates to the situation in which the provisional nonstatutory double patenting rejection is the only remaining rejection. In the instant case there is an additional rejection (see the 2nd double patenting rejection above).
Although applicants refer to case law and argue that one would have to make many independent selections from substituents, with respect to instant claim 1 as discussed about such claim is rejected based on an anticipatory type analysis (see MPEP 804 II B 1). With respect to the location of the U(X), claim 11 of US 11,065,304 specifically limits such group to either position aa17 or position aa24. Further, claim 20 of US 11,065,304 provides specifics about the other positions. The rejection is not based on claim 1 of US 11,065,304 alone. With respect to the case law, applicants refer to a citation about a genus. As discussed above, the rejection is not 
Although applicants argue about whether or not reference claims ‘read on’ pending claims, the rejection based on 16/958,597 uses an anticipatory type analysis (see MPEP 804 II B 1). The rejection based on US 11,065,304 uses an obviousness type analysis for certain claims (see MPEP 804 II B 2) and an anticipatory type analysis for other claims (see MPEP 804 II B 1). Although US 11,065,304 does not recite a species where the x group is attached at position 17, US 11,065,304  shows additional formulas where the x group is attached at position 17 (claims 1 and 11) and teach that aa24 can be Gln (claim 12). When making such suggested substitutions into SEQ ID NO:600 (of claim 20) the resulting peptide meets the instant claim limitations. Thus the rationale is not merely domination, the rationale is based on the pattern of preference provided in the dependent claims. MPEP 2141.03 recognizes that a person of ordinary skill in the art is not an automaton and that a person of ordinary skill can fit teachings together and Office personnel may take into account inferences and creative steps. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658